DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed April 20, 2022, has been received and entered.
	Claims 1-18 are pending.

Election/Restrictions
Applicant’s election of Invention II, claims 7-18, in the reply filed on April 20, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 	
Claims 7-18 are examined on the merits.

Claim Objections
Claims 7-18 are objected to because of the following informalities:  
Claim 7 is objected to because it recites “myroides odoratimimus.”  The first letter of a genus name should be capitalized, and the genus and species names should be italicized.  Therefore, every recitation of “myroides odoratimimus” should be replaced with “Myroides odoratimimus.”  Since claim 7 is objected to, then its dependent claim, claim 8, must be objected to.
Claims 9-12 are objected to because they incorporate claim 2, which incorporates claim 1, wherein claims 1 and 2 recite “myroides odoratimimus” which should be replaced with “Myroides odoratimimus.”  Furthermore, claims 11 and 12 are objected to because they incorporate claim 5 which recites “myroides odoratimimus” which should be replaced with “Myroides odoratimimus.”  Claim 12 is also objected to because it incorporates claim 6 which recites “myroides odoratimimus” which should be replaced with “Myroides odoratimimus.”
Claim 13 is objected to because it recites “Aspergillus flavus.”  The genus and species names should be italicized.  Therefore, every recitation of “Aspergillus flavus” should be replaced with “Aspergillus flavus.”  Furthermore, claim 13 is objected to because it incorporates claim 2, which incorporates claim 1, wherein claims 1 and 2 recite “myroides odoratimimus” which should be replaced with “Myroides odoratimimus.”  Since claim 13 is objected to, its dependent claim, claim 14, must be objected to.
Claim 14 is objected to because it recites “claim13.”  A space is missing between “claim” and “13.”
Claims 15-18 are objected to because they recite “Aspergillus flavus.”  Every recitation of “Aspergillus flavus” should be replaced with “Aspergillus flavus.”  
Additionally, claims 15-18 are objected to because they incorporate claim 2, which incorporates claim 1, wherein claims 1 and 2 recite “myroides odoratimimus” which should be replaced with “Myroides odoratimimus.”  Furthermore, claims 17 and 18 are objected to because they incorporate claim 5 which recites “myroides odoratimimus” which should be replaced with “Myroides odoratimimus.”  Claim 18 is also objected to because it incorporates claim 6 which recites “myroides odoratimimus” which should be replaced with “Myroides odoratimimus.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rendered indefinite by the recitation “ferment.”  The definition of “ferment” as a noun is unclear.  It is unclear whether it contains cells of the Myroides odoratimimus biocontrol strain 3JSMO.  It is unclear whether it refers to the fermented product of the strain which does not the bacterial cells.  Since claim 7 is indefinite, its dependent claim, claim 8, is rendered indefinite.  Therefore, claims 7 and 8 must be rejected under 35 U.S.C. 112(b).
Claims 9-18 are indefinite because they incorporate claim 2 which recites “ferment.”  For the reasons discussed above with respect to claim 7, the recitation “ferment” renders claims 9-18 indefinite.  
Claims 10 and 11 are indefinite because they incorporate claims 4 and 5, respectively, which each recite “(1-9) x 107 CFU/mL.”  In particular, “(1-9)” renders the claims indefinite since it is unclear whether it refers to a range.  It is unclear whether the recitation refers to the range of 1 x 107 CFU/mL to 9 x 107 CFU/mL. 
Claims 12 and 18 are indefinite because they incorporate claim 6 which includes language which renders these claims indefinite.  Claim 6 is confusing.  First, claim 6 switches the verb tenses (-ing; -ed) which makes the steps confusing.  The use of the recitation “to be” at various instances in claim 6 also makes the claim confusing.  Furthermore, it is unclear what is meant by “activating the myroides odoratimimus biocontrol strain 3J2MO.”  Additionally, it is unclear what is meant by “absorbing 1% to 3% of a culture broth,” and it is unclear how it relates to the preceding step.  Regarding the “absorbing” step, it is unclear whether the Myroides odoratimimus is present in the “culture broth.”  The recitation “an antagonize strain” is also unclear.  It is unclear what is meant by “antagonize” as an adjective, and thus it is unclear how it modifies the term “strain.”
Claims 16 and 17 are indefinite because they incorporate claims 4 and 5, respectively, which each recite “(1-9) x 107 CFU/mL.”  In particular, “(1-9)” renders the claims indefinite since it is unclear whether it refers to a range.  It is unclear whether the recitation refers to the range of 1 x 107 CFU/mL to 9 x 107 CFU/mL. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The microorganism, Myroides odoratimimus biocontrol strain 3J2MO with the preservation number CCTCC No. M 2017329, is recited in the claims, and thus is essential to the claimed invention.  Since the microorganism is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.
The specification does not disclose a repeatable process to obtain the microorganisms, and it is not apparent if the biological materials are readily available to the public.  It is noted that Applicant has filed on May 29, 2020, a document regarding the deposit of the claimed strain under the Budapest Treaty, but there is no indication in the specification as to public availability.
Since the deposit was made under the Budapest Treaty, then an affidavit or declaration by applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.

Claims 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for controlling toxin production by Aspergillus flavus, does not reasonably provide enablement for a method for preventing toxin production by Aspergillus flavus nor does it provide enablement for a method comprising preventing aflatoxin pollution of a biological sample.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention without undue or unreasonable experimentation.  Regarding undue experimentation, In re Wands, 8 USPQ2d 1400, at 1404 (Fed. Cir. 1988) states: 
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. (Citations omitted).

These factors are considered for the determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is "undue."  The claimed invention must be enabled so that any person skilled in the art can make and use the invention without undue experimentation.  
With respect to the breadth of the claims and the nature of the invention, the term “preventing” is directed to preventing Aspergillus flavus from producing any and all toxin.  Aflatoxin is the toxin produced by A. flavus (page 1, paragraph [0002] of the specification).  This signifies that no toxin (aflatoxin) that is a product of Aspergillus flavus is present when using the claimed preparation.  Likewise, preventing aflatoxin pollution of a biological sample encompasses preventing any aflatoxin from being present in a biological sample.
However, the working examples of the specification demonstrate that the claimed Myroides odoratimimus 3J2MO strain degrades aflatoxin, but does not result in all aflatoxin being degraded such that no aflatoxin is present.  See Tables 2 and 3 on pages 7 and 8 of the specification, showing non-zero contents of aflatoxin B1.  Furthermore, the specification provides a working example demonstrating that the claimed M. odoratimimus 3J2MO strain has a high degradation rate of aflatoxin, but does not have a degradation rate of 100%.  See Table 4 on page 11.  Therefore, the working examples do not support prevention of toxin production by Aspergillus flavus.  As such, there is an absence of working examples of preventing toxin production by Aspergillus flavus and preventing aflatoxin pollution of a biological sample.
In sum, the nature of the invention, the breadth of the claims, and the absence of working examples demonstrate that undue experimentation is required to use a “ferment” of M. odoratimimus 3J2MO strain (see ‘Claim Interpretation’ section below) to prevent toxin production by Aspergillus flavus and prevent aflatoxin pollution of a biological sample.

Claim Interpretation
The recitation “ferment” of a Myroides odoratimimus biocontrol strain 3J2MO will be interpreted as a fermented product of a Myroides odoratimimus biocontrol strain 3J2MO comprising the cells of the strain.  A suspension of the 3J2MO strain cells reads on a “ferment.”
The recitation “(1-9) x 107 CFU/mL” (incorporated by claims 10, 11, 16, and 17) will be interpreted as the range of 1 x 107 CFU/mL to 9 x 107 CFU/mL.
Claims 12 and 18, incorporating claim 6, will be interpreted as requiring that the preparation method of the fermentation broth of the 3J2MO strain comprises:  
culturing the 3J2MO strain in a lysogeny broth (LB) plate in an incubator at 28°C for 24 hours; 
selecting a single colony of Myroides odoratimimus with a needle, transferring the single colony to a liquid culture medium, and performing a shaking culture for 12 to 24 hours; 
transferring 1% to 3% of the resulting culture broth comprising M. odoratimimus to a fresh LB liquid culture medium and performing a shaking culture for 12 to 24 hours; and 
obtaining the fermentation broth of the M. odoratimimus 3J2MO.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chourasia (J. Food Sci. Technol. 1995. 32(6): 459-464) in view of Vancanneyt (International Journal of Systematic Bacteriology. 1996. 46(4): 926-932).
Chourasia discloses that Flavobacterium odoratum showed inhibition in aflatoxin biosynthesis by Aspergillus flavus (abstract).  This was determined through a dual culture of A. flavus with F. odoratum on peanut kernels (page 460, last paragraph through page 461, left column, second paragraph; Table 2 on page 462; page 462, last paragraph).  Performing this dual culture reads on a method for degrading aflatoxin, as well as reading on a method for controlling toxin (in particular, aflatoxin) production by Aspergillus flavus.  
To obtain the dual culture on peanut kernels, peanut kernels were inoculated with 0.5 ml of A. flavus and 0.5 ml of F. odoratum (page 460, right column, last paragraph), wherein the cells were harvested in sterile distilled water and a suspension of 105 cells/ml was used as the inoculum (page 460, left column, last paragraph).  The peanut kernels read on a ‘biological sample,’ and the suspension of F. odoratum cells reads on a ‘ferment’ of the F. odoratum (see ‘Claim Interpretation’ section above).  
Chourasia differs from the claimed invention in that Chourasia does not expressly disclose that the F. odoratum is Myroides odoratimimus biocontrol strain 3J2MO with preservation number CCTCC No. M 2017329.
Vancanneyt discloses the reclassification of Flavobacterium odoratum strains to two species, Myroides odoratus and Myroides odoratimimus (abstract).   Therefore, F. odoratum of Chourasia must be Myroides odoratus or Myroides odoratimimus.   
It would appear that the F. odoratum of Chourasia is identical to the claimed Myroides odoratimimus 3J2MO strain based on the fact that the F. odoratum of Chourasia could be Myroides odoratimimus (in view of Vancanneyt, teaching the reclassification of F. odoratum), it inhibits aflatoxin produced by Aspergillus flavus, and was obtained from geocarposphere of peanut (page 459, last paragraph) like the claimed 3J2MO strain (the claimed strain was obtained from a peanut field; see paragraph [0008] on pages 2-3 of the instant specification).  Thus the inoculum which is a suspension of F. odoratum cells reads on a preparation comprising a ferment of M. odoratimimus biocontrol strain 3J2MO (see ‘Claim Interpretation’ section above).  Inoculating the peanut kernels with the suspension of F. odoratum cells for the dual culture reads on coating a surface of a biological sample (peanut kernels) or mixing a biological sample (peanut kernels) with ‘a preparation for degrading aflatoxin.’  As such, Chourasia in view of Vancanneyt renders obvious instant 7, 9 (suspension of F. odoratum reads on a liquid), 13, and 15 (suspension of F. odoratum reads on a liquid).
Regarding instant claims 10, 11, 16, and 17, Chourasia in view of Vancanneyt does not expressly disclose that the final concentration in the suspension of F. odoratum (that is applied to the peanut kernels for the dual culture) is 1 x 107 CFU/mL to 9 x 107 CFU/mL.  Instead, Chourasia teaches a suspension of 105 cells/mL (page 460, left column, last paragraph).  However, it would have been an obvious matter of routine optimization to have varied the concentration of the F. odoratum cells in the F. odoratum suspension to concentrations falling in the range of 1 x 107 CFU/mL to 9 x 107 CFU/mL since F. odoratum is the active agent for inhibiting aflatoxin biosynthesis and for protecting developing peanut pods against aflatoxigenic fungi which would have been sought for the production of peanuts (see page 459, first paragraph of Chourasia).  Therefore, instant claims 10, 11 (the suspension reads on a ‘fermentation broth’), 16, and 17 (the suspension reads on a ‘fermentation broth’) are rendered obvious.
Regarding instant claims 8 and 14, Chourasia discloses that standards of aflatoxin B1, B2, G1, and G2 were run through the complete derivatization procedures for aflatoxin quantification (page 461, left column, last paragraph).  All test bacteria, which includes F. odoratum, shifted the relative rates of aflatoxins B1, G1, B2, and G2 (page 463, left column, second paragraph).  In teaching that F. odoratum showed inhibition of aflatoxin biosynthesis by A. flavus (abstract of Chourasia), then it is obvious that the biosynthesis of at least one of aflatoxins B1, G1, B2, and G2 is inhibited.  Therefore, instant claims 8 and 14 are rendered obvious.
A holding of obviousness is clearly required.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chourasia and Vancanneyt as applied to claims 7-11 and 13-17 above, and further in view of Gu (CN 103756932. Machine Translation cited below).
As discussed above, Chourasia in view of Vancanneyt renders obvious claims 7-11 and 13-17.  The references differ from claims 12 and 18 in that they do not expressly disclose culturing the Flavobacterium odoratum (reading on the claimed 3J2MO strain) in a lysogeny broth (LB) plate in an incubator at 28°C for 24 hours; selecting a single colony of the F. odoratum with a needle, transferring the single colony to a liquid culture medium, and performing a shaking culture for 12 to 24 hours; transferring 1% to 3% of the resulting culture broth comprising F. odoratum to a fresh LB liquid culture medium and performing a shaking culture for 12 to 24 hours; and obtaining the fermentation broth of the F. odoratum (reading on the claimed 3J2MO strain).
Chourasia discloses that for the isolation of the microbial cultures (including F. odoratum), plates for the bacteria were incubated at 28°C for 24-96 hours (page 460, left column, third paragraph).  For inoculum preparation, all bacteria under study were grown on nutrient agar slopes at 28°C (page 460, left column, last paragraph).  The cells were harvested in sterile distilled water, and shaken to obtain a homogenous suspension (page 460, left column, last paragraph).  The cell concentration was determined by dilution plating on nutrient agar, incubating for up to 72 hours at 28°C (page 460, left column, last paragraph).
Gu discloses a strain of Myroides (abstract of Machine Translation) which is shown to have a close relationship with Myroides odoratimimus (paragraph [0021] of Machine Translation; Figure 2).  For separating and purifying the strain, a soil sample enrichment culture was performed in LB culture medium (paragraph [0025] of Machine Translation).  This comprised of coating an LB agar plate with the bacterial solution, and selecting a single colony for culturing for 24 hours at 30°C in LB liquid medium (paragraph [0025] of Machine Translation).  Fermentation conditions of the strain were also disclosed as performing LB inclined culture activation, then inoculating an LB culture medium for culture at 30°C for a shaking culturing for 12 hours, and using 1.5% inoculum concentration in the LB culture medium (paragraph [0032] of Machine Translation).  See also paragraphs [0041]-[0043] of the Machine Translation.
Before the effective filing date of the claimed invention, it would have been obvious to have substituted the culture plate and nutrient agar slope with an LB agar plate when performing the isolation and inoculum preparation of F. odoratum of the method rendered obvious by Chourasia and Vancanneyt, thus incubating the F. odoratum at 28°C for 24-96 hours (encompasses 24 hours as claimed) in an LB plate.  It would have been an obvious matter of substituting one solid culture medium for another for the predictable result of growing the F. odoratum.  There would have been a reasonable expectation of growing the F. odoratum on an LB agar plate since Gu demonstrates that a Myroides strain closely related to Myroides odoratimimus, the species which F. odoratum strains have been reclassified (see discussion above regarding Vancanneyt), can be enriched on an LB agar plate.  Additionally, it would have been obvious to have applied the steps disclosed in Gu of purifying a Myroides strain to the method rendered obvious by Chourasia and Vancanneyt by selecting a single colony from the culture on the LB agar plate (prima facie obvious to have used any small tool to perform this, including a needle), and transferring the single colony to an LB liquid medium for a shaking culture for 12 or 24 hours as taught by Gu; shaking culture for 12 or 24 hours falls in the claimed range of 12 hours to 24 hours.  One of ordinary skill in the art would have been motivated to do this since it was successfully performed in Gu for the culture of a Myroides strain closed related to M. odoratimimus, which is the reclassification of F. odoratum strains, and thus would have been suitable for the culture of the F. odoratum which is sought by Chourasia for the inoculum preparation.  Moreover, it would have been obvious to have repeated the shaking culture in a fresh LB liquid medium for 12 or 24 hours (falls in the claimed range of 12 hours to 24 hours) with 1.5% inoculum concentration taught by Gu (falls in the claimed range of 1% to 3%) of the previous culture since it would have been prima facie obvious to the skilled artisan to repeat steps for the purpose of culturing the bacteria.  The repetition of culturing steps would have been a matter of routine optimization to obtain the desired concentration of the F. odoratum in the inoculum for the subsequent dual culture on peanut kernels.  Therefore, instant claims 12 and 18 are rendered obvious.
A holding of obviousness is clearly required.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651